           Case 2:18-cv-02308-SPL Document 28 Filed 11/16/18 Page 1 of 7




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                               )   No. CV-18-02308-PHX-SPL
      Rolex Watch USA Incorporated,
 9                                               )
                                                 )
                         Plaintiff,              )   ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Vintage Watchmaker, LLC, et al.,           )
12                                               )
13                       Defendants.             )
                                                 )
14                                               )

15             Before the Court is the parties’ Stipulation for Entry of Final Judgment and
16   Permanent Injunction Upon Consent (Doc. 27). Having considered the parties’ Stipulation
17   for Entry of Final Judgment and Permanent Injunction Upon Consent, and finding good
18   cause appearing,
19             IT IS ORDERED that the Stipulation for Entry of Final Judgment and Permanent
20   Injunction Upon Consent (Doc. 27) is granted in part. The Court declines to retain
21   jurisdiction over this action for the purpose of making any further orders necessary or
22   proper for the construction, implementation or modification of this Final Judgment, the
23   enforcement thereof and the punishment of any violations thereof.
24             IT IS FURTHER ORDERED that the Court enters the following Final Judgment
25   and Permanent Injunction Upon Consent:
26   ///
27   ///
28   ///
       Case 2:18-cv-02308-SPL Document 28 Filed 11/16/18 Page 2 of 7




 1         In accordance with Fed. R. Civ. P. 54(c), Plaintiff Rolex Watch U.S.A., Inc.
 2   (“Rolex”) and defendant Vintage Watchmaker LLC and Jensen Dinh (collectively
 3   “Defendants”) have stipulated to the following facts and to the entry of this judgment and
 4   permanent injunction upon consent (the “Judgment”) as follows:
 5         1.     Rolex is a corporation duly organized and existing under the laws of the State
 6                of New York, having an office and principal place of business at 665 Fifth
 7                Avenue, New York, New York, 10022.
 8         2.     Defendant Vintage Watchmaker LLC is a limited liability company formed
 9
                  under the laws of the State of Arizona with a principal place of business
10
                  located at 150 N. Lakeview Blvd., Unit 16, Chandler, Arizona 85225.
11
           3.     Defendant Jensen Dinh is the sole member of Vintage Watchmaker LLC.
12
           4.     Rolex is the exclusive distributor and warrantor in the United States of Rolex
13
                  watches, all of which bear one or more of the Rolex Registered Trademarks
14
                  as defined below.
15
           5.     Rolex is the owner of the following federal trademark registrations in the
16
                  U.S. Patent and Trademark Office:
17
18
       Trademark                Reg. No.     Date        Goods
19    ROLEX                     0,101,819 1/12/1915      Watches, clocks, parts of watches
20                                                       and
                                                         clocks, and their cases.
21    OYSTER                    0,239,383 3/6/1928       Watches, movements, cases, dials,
22                                                       and
                                                         other parts of watches.
23    PRESIDENT                 0,520,309 1/24/1950      Wristbands and bracelets for
                                                         watches
24
                                                         made wholly or in part or plated with
25                                                       precious metals, sold separately
                                                         from watches.
26
                                0,657,756 1/28/1958      Timepieces of all kinds and parts
27    (Crown Design)                                     thereof.
28

                                                 2
       Case 2:18-cv-02308-SPL Document 28 Filed 11/16/18 Page 3 of 7



       Trademark                Reg. No.         Date       Goods
 1
                                1755226       3/2/1993      Jewelry
 2    (Crown Design)
      DATEJUST                  0,674,177     2/17/1959     Timepieces and parts thereof.
 3
      GMT-MASTER                0,683,249     8/11/1959     Watches.
 4    COSMOGRAPH                0,733,081     6/19/1962     Watches and chronometers.
 5    SEA-DWELLER               0,860,527     11/19/1968    Watches, clocks and parts thereof.
      MILGAUSS                  0,875,616     8/26/1969     Watches [and clocks,] and parts
 6                                                          thereof.
 7    OYSTER                    1,105,602 11/7/1978         Watches and parts thereof.
      PERPETUAL
 8    YACHT-MASTER              1,749,374     1/26/1993     Watches.
 9    SUBMARINER                1,782,604     7/20/1993     Watches.
      ROLEX DAYTONA             1,960,768     3/5/1996      Watches.
10    DAYTONA                   2,331,145     3/21/2000     Watches.
11    EXPLORER II               2,445,357     4/24/2001     Watches.
      EXPLORER                  2,518,894     12/18/2001    Watches.
12    PEARLMASTER               2,547,630     3/12/2002     Watches.
13    AIR-KING                  2,953,542     5/17/2005     Watches and parts thereof.
      GMT-MASTER II             2,985,308     8/16/2005     Watches and parts thereof.
14
15   Correct and true copies of Rolex’s federal trademark registrations (hereinafter collectively
16   referred to as the “Rolex Registered Trademarks”) are attached to the Complaint as Exhibit
17   A.
18          6.     Rolex commenced this action on September 4, 2018, alleging trademark
19
                   counterfeiting, trademark infringement, use of false designations of origin
20
                   and Arizona common law trademark infringement and unfair competition.
21
            7.     Defendants         owned           and       operated        a        website
22
                   www.vintagewatchmaker.com(“the Vintage Website”), an Instagram
23
                   account under vintagewatchmaker and a Facebook account under Vintage
24
                   Watchmaker (collectively referred to as Defendants’ “Social Media”) from
25
                   which Defendants offered for sale and sold watches, watch parts and jewelry
26
                   bearing counterfeit and infringing copies of one or more of the Rolex
27
                   Registered Trademarks.
28

                                                  3
       Case 2:18-cv-02308-SPL Document 28 Filed 11/16/18 Page 4 of 7




 1         8.     Defendants have produced documents to Rolex evidencing total sales of
 2                counterfeit and infringing products generating a gross profit of $144,148.23.
 3         9.     This Court has jurisdiction over the subject matter of this claim pursuant to
 4                15 U.S.C. § 1121, 28 U.S.C. §§ 1331 and 1338(a) and (b) and personal
 5                jurisdiction over the parties.
 6         10.    Defendants wish to conclude this litigation at the initial pleading stage, and
 7                have agreed to cease all use of the Rolex Registered Trademarks as set forth
 8                herein and to the entry by the Court of this Judgment.
 9
           NOW, THEREFORE, upon the stipulation and consent of the parties hereto, and
10
     for good cause,
11
           IT IS ORDERED ADJUGED AND DECREED as follows:
12
           A.     Defendants, their agents, members, servants, employees, attorneys and all
13
     persons acting in concert and participation with them, and their successors and assigns,
14
     jointly and severally be and hereby are, permanently restrained and enjoined from:
15
           (a)    using any reproduction, counterfeit, copy, or colorable
16
           imitation of the Rolex Registered Trademarks to identify any goods
17
           including, but not limited to, Rolex watches, watch parts and jewelry
18
           or the rendering of any services not authorized by Rolex;
19
20         (b)    engaging in any course of conduct likely to cause confusion,

21         deception or mistake, or injure Rolex’s business reputation or weaken

22         the distinctive quality of the Rolex Registered Trademarks, Rolex’s

23         name, reputation or goodwill;
24         (c)    using a false description or representation including words or
25         other symbols tending to falsely describe or represent their
26         unauthorized goods as being those of Rolex or sponsored by or
27         associated with Rolex and from offering such goods in commerce;
28

                                                   4
     Case 2:18-cv-02308-SPL Document 28 Filed 11/16/18 Page 5 of 7




 1       (d)    further infringing or diluting the Rolex Registered Trademarks
 2       by manufacturing, producing, distributing, circulating, selling,
 3       marketing, offering for sale, advertising, promoting, displaying or
 4       otherwise disposing of any products not authorized by Rolex bearing
 5       any simulation, reproduction, counterfeit, copy or colorable imitation
 6       of the Rolex Registered Trademarks;
 7       (e)    using any simulation, reproduction, counterfeit, copy or
 8       colorable imitation of the Rolex Registered Trademarks in connection
 9
         with the promotion, advertisement, display, sale, offering for sale,
10
         manufacture, production, circulation or distribution of any
11
         unauthorized products in such fashion as to relate or connect, or tend
12
         to relate or connect, such products in any way to Rolex, or to any
13
         goods sold, manufactured, sponsored or approved by, or connected
14
         with Rolex;
15
         (f)    making any statement or representation whatsoever, or using
16
         any false designation of origin or false description, or performing any
17
         act, which can or is likely to lead the trade or public, or individual
18
         members thereof, to believe that any services provided, products
19
20       manufactured, distributed, sold or offered for sale, or rented by

21       Defendants are in any way associated or connected with Rolex, or is

22       provided, sold, manufactured, licensed, sponsored, approved or

23       authorized by Rolex;
24       (g)    engaging in any conduct constituting an infringement of any of
25       the Rolex Registered Trademarks, of Rolex’s rights in, or to use or to
26       exploit, said trademark, or constituting any weakening of Rolex’s
27       name, reputation and goodwill;
28

                                               5
       Case 2:18-cv-02308-SPL Document 28 Filed 11/16/18 Page 6 of 7




 1          (h)    using or continuing to use the Rolex Registered Trademarks or
 2          trade names in any variation thereof on the Internet (including but not
 3          limited to in the text of a website, as a domain name, or as a keyword,
 4          search word, metatag, or any part of the description of the site in any
 5          submission for registration of any Internet site with a search engine or
 6          index) in connection with any goods or services not directly
 7          authorized by Rolex;
 8          (i)    operating or engaging in a business involving a website or
 9
            other enterprise that offers for sale any non-genuine products bearing
10
            the Rolex Registered Trademarks; and
11
            (j)    effecting assignments or transfers, forming new entities or
12
            associations or utilizing any other device for the purpose of
13
            circumventing or otherwise avoiding the prohibitions set forth in
14
            subparagraphs (a) through (i).
15
            It is further ORDERED that in the event that Defendants are ever found by a court
16
     of competent jurisdiction, after notice and opportunity to be heard, to be in violation of the
17
     injunction set forth in this Final Judgment the parties agree that (a) Rolex will be entitled
18
     to pursue all claims for relief against Defendants, including but not limited to claims for
19
20   contempt; and (b) Rolex will be entitled to recover any and all profits and additional

21   damages, fees and costs incurred by Rolex due to Defendants’ violation of this Final

22   Judgment, and judgment shall be entered against Defendant in that full amount.

23          It is further ORDERED that a monetary judgment in the amount of $144,148.23 is
24   hereby awarded to Rolex against all Defendants, jointly and severally, on all claims.
25          It is further ORDERED that (a) Defendants and Plaintiff shall bear their own costs
26   and attorney fees; (b) this Judgment constitutes a final judgment concerning the subject
27   matter of this action; and (c) Defendants and Plaintiff waive any right to appeal from this
28   Judgment.

                                                   6
       Case 2:18-cv-02308-SPL Document 28 Filed 11/16/18 Page 7 of 7




 1          It is further ORDERED that this Final Judgment shall be binding upon and shall
 2   inure to the benefit of the parties and their respective heirs, successors and assigns, and
 3   acquiring companies.
 4          This Final Judgment shall be deemed to have been served upon Defendants at the
 5   time it is posted by the Court on the ECF docket.
 6          IT IS FURTHER ORDERED:
 7          1.     That this action is dismissed with prejudice in its entirety;
 8          2.     That each party shall bear its own costs and attorneys’ fees; and
 9
            3.     That the Clerk of Court shall terminate this action.
10
            Dated this 16th day of November, 2018.
11
12
13
14
15                                                     Honorable Steven P. Logan
                                                       United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   7
